By order of the Bankruptcy Appellate Panel, the precedential effect of this decision is limited to
the case and parties pursuant to 6th Cir. BAP LBR 8013-1(b). See also 6th Cir. BAP LBR 8010-
1(c).

                                    File Name: 10b0010n.06


             BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: Level Propane Gases, Inc. et al.,             )
                                                     )
                  Debtors.                           )
_____________________________________                )
                                                     )
                                                     )
William H. Maloof,                                   )      No. 10-8022
                                                     )
                      Appellant,                     )
                                                     )
        v.                                           )
                                                     )
Mark Uhrich, Plan Administrator                      )
of the Consolidated Estate of                        )
Level Propane Gases, Inc.                            )
                                                     )
                      Appellee.                      )
                                                     )


                        Appeal from the United States Bankruptcy Court
                               for the Northern District of Ohio
                                      Case No. 02-16172

                             Decided and Filed: November 16, 2010


      Before: BOSWELL, McIVOR, and RHODES, Bankruptcy Appellate Panel Judges.
                            ____________________

                                           COUNSEL

ON BRIEF: David C. Eisler, Medina, Ohio, for Appellant. Mark A. Phillips, BENESCH,
FRIEDLANDER, COPLAN & ARONOFF LLP, Cleveland, Ohio, for Appellee.
                                     ____________________

                                           OPINION
                                     ____________________

       MARCI B. McIVOR, Bankruptcy Appellate Panel Judge.

       William H. Maloof (“Debtor”) appeals the bankruptcy court’s order dismissing his Complaint
to Revoke Confirmation of the Chapter 11 Bankruptcy Plan, pursuant to 11 U.S.C. § 1144, for
failure to state a claim upon which relief can be granted under Rule 12(b)(6) of the Federal Rules of
Civil Procedure; and the bankruptcy court’s denial of Debtor’s motion for leave to file a third
amended complaint.


       Upon examination, the Panel unanimously agrees that the facts and legal arguments presented
in the briefs and record, and the decisional process would not be significantly aided by oral
argument. Fed. R. App. P. 34(j)(2)(c), Rules of the Sixth Circuit; 6th Cir. BAP LBR 8012. The
Panel also concludes that there is sufficient evidence in the record to support the bankruptcy court’s
orders dismissing the Debtor’s complaint and denying the Debtor’s motion for leave to file a third
amended complaint.


       Accordingly, for the reasons stated by the bankruptcy court in its opinion entered on March
30, 2010, the Panel affirms the bankruptcy court’s orders dismissing the Debtor’s complaint and
denying the Debtor’s motion for leave to file a third amended complaint.